DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 2018/0053003) in view of Hidaka (US 2015/0355791).
Regarding claim 1:
Nair discloses:
A non-transitory machine-readable storage medium encoded with instructions executable by a processor of a host computing system, the machine-readable storage medium comprising:

Nair does not disclose:
(A) instructions to initiate, in response to a first signal received from a user input device of the host computing system, a timer to count down a defined period of time;
instructions to determine whether a second signal has been received from the user input device before an expiration of the timer;
instructions to select a first display device from among a plurality of display devices connected to the host computing system, based on the determining; and
(B) wherein the user input device includes a dedicated button of a keyboard of the host computing system, and the first signal and the second signal are both initiated by respective inputs at the dedicated button.
	Regarding (A):
	Hidaka discloses:
instructions to initiate, in response to a first signal received from a user input device of the host computing system, a timer to count down a defined period of time (paragraph 75);
instructions to determine whether a second signal has been received from the user input device before an expiration of the timer (paragraph 76);

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nair the elements taught by Hidaka.
The rationale is as follows:
Nair and Hidaka are directed to the same field of art.
Nair discloses there might be multiple displays and that only one might be selected, but doesn’t provide any details for how this selection happens. In similar circumstances Hidaka provides such a procedure. One of ordinary skill in the art could have used the method taught by Hidaka in the circumstances of Nair with predictable results.
Regarding (B):
Matsubara discloses:
wherein the user input device includes a dedicated button of a keyboard of the host computing system, and the first signal and the second signal are both initiated by respective inputs at the dedicated button (paragraph 27: where the specific signals are different in Matsubara but nonetheless related to picking a display).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nair in view of Hidaka the elements taught by Matsubara.
The rationale is as follows:
Nair, Hidaka, and Matsubara are directed to the same field of art.
In very similar circumstances Matsubara discloses having a dedicated button makes things easier to understand (as follows from, e.g., paragraphs 6-8). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:

wherein the instructions to select comprise: instructions to designate, in response to the first signal, a default display device of the plurality of display devices as the first display device (e.g., Hidaka paragraph 75).
Regarding claim 3:
Nair, etc., discloses:
instructions to finalize a selection of the default display device as the first display device when the timer expires before the second signal is received (Hidaka paragraph 75). 
Regarding claim 4:
Nair, etc., discloses:
instructions to reset the timer in response to the second signal; and instructions to designate, in response to the second signal, a non-default display device of the plurality of display devices as the first display device, when the second signal is received before the timer expires (Hidaka paragraph 75).
Regarding claim 5:
Nair, etc., discloses:
instructions to finalize a selection of the non-default display device as the first display device when the timer, as reset, expires before a third signal is received from the user input device (Hidaka paragraph 75).
Regarding claim 6:
Nair, etc., discloses:
wherein the instructions to designate comprise: instructions to display a visual indicator to indicate a preliminary selection of the default display device as the first display device (Hidaka paragraph 78). 
Regarding claim 7:

Nair, etc., does not disclose:
“wherein the visual indicator comprises a highlighted perimeter on a display of the default display device.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time of the invention.
The rationale is as follows:
Hidaka discloses that the screens can be distinguished any number of ways (paragraph 130). Using a highlighted perimeter instead of brightening the whole screen, or any of the other options shown by Hidaka, is just an aesthetic design change with no functional difference. One of ordinary skill in the art could have picked any such similar method with predictable results.
Regarding claim 10:
Nair, etc., discloses:
instructions to terminate the sending in response to a third signal received form the user input device, wherein the third signal is received after the sending has commenced (Hidaka paragraph 91: repeating the operation could be a “third signal” and it could reset it). 
Regarding claim 11:
Nair, etc., discloses a non-transitory machine-readable storage medium as discussed above.
Hidaka, etc., does not disclose:
“wherein the defined period of time is zero seconds.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time the invention was filed.
The rationale is as follows:

Regarding claims 12-13:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 17:
Nair, etc., discloses:
wherein the dedicated button has no functionality but to enable a selection from among the plurality of display devices for screen sharing (it’s just a switch button as per Matsubara Fig. 1, paragraph 27).
Regarding claim 18:
NAir, etc., discloses:
wherein the dedicated button has a default functionality other than to enable a selection from among the plurality of display devices for screen sharing, but is selectively locked prior to a receipt of the first signal to enable the selection (as per Matsubara paragraph 62, Fig. 6, the functionality of the button can be changed).
Regarding claim 19:
Nair, etc., discloses:
wherein the keyboard is a hardware keyboard, and the dedicated button is a mechanical or capacitive button (Matsubara paragraph 23).

Claims 9, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Hidaka, and further in view of Matsubara as applied to claim 1 above, and further in view of Epstein et al. (US 2010/0302454).
Regarding claim 9:
Nair, etc., discloses a non-transitory machine-readable storage medium as discussed above.
Nair, etc., does not disclose:
“instructions to display a visual indicator on the dedicated button to indicate when the remote computing system accepts the plurality of packets.”
Epstein discloses:
instructions to display a visual indicator on the dedicated button to indicate when the remote computing system accepts the plurality of packets (paragraphs 60-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nair, etc., the elements taught by Epstein.
The rationale is as follows:
Nair, etc., and Epstein are directed to the same field of art.
In very similar circumstances, Epstein teaches a known technique that can give the user more information. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 16:
Nair, etc., discloses:
wherein the visual indicator comprises an activation of a light of the dedicated button (Epstein paragraphs 60-61).
Regarding claim 20:
Nair, etc., discloses a non-transitory machine-readable storage medium as discussed above.
Nair, etc., as discussed so far, does not disclose:
“wherein the keyboard is a touchscreen keyboard, and the dedicated button is a touch sensitive region of the touchscreen keyboard.”1
But this is also disclosed by Epstein (paragraph 59).
It would have been obvious to one of ordinary skill in the art to include in Hidaka, etc., the additional elements taught by Epstein.
The rationale is as follows:
Touchscreen keyboards are increasingly common. Epstein shows one can be used for a very similar purpose.
Regarding claims 21:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Matsubara.
Regarding claim 14:
Nair discloses:
	a processor of the host computing system which is communicatively coupled to a plurality of display devices (as follows from paragraph 50),
	wherein the processor is further to send content displayed on the host computing system to a remote computing device for display on a display of the remote computing device, such that only the content displayed on the first display device selected from among the plurality of display devices is shared with participants of a virtual meeting including the host computing system and the remote computing (paragraph 50).
	Nair does not disclose:
	“a plurality of manually operable buttons to initiate transmissions of signals,
	“wherein a first button of the plurality of manually operable buttons is dedicated to send signals that guide the processor in selecting a first display device from among the plurality of display devices.”
	Matsubara discloses:
a plurality of manually operable buttons to initiate transmissions of signals (paragraph 23: “a keyboard”),
	wherein a first button of the plurality of manually operable buttons is dedicated to send signals that guide the processor in selecting a first display device from among the plurality of display devices (paragraph 27).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nair the elements taught by Matsubara.
The rationale is as follows:
Nair and Matsubara are directed to the same field of art.
In very similar circumstances Matsubara discloses having a dedicated button makes things easier to understand (as follows from, e.g., paragraphs 6-8). One of ordinary skill in the art could have included this with predictable results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Matsubara, and further in view of Epstein.
Regarding claim 22:
This is just the subject matter discussed earlier in the rejection of claim 9, etc., where the contribution of Epstein was discussed as being obvious in Nair in view of Hidaka, and further in view of Matsubara. The contribution of Hidaka is not necessary here but otherwise the analysis is the same. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive.
Applicant’s amendments did overcome the 35 USC 112 rejections.
Applicant next (starting on page 8) argued with the prior rejection of claims 1, etc., as unpatentable over Hidaka in view of Innoue, Matsubara, and Muklashy. This rejection is no longer relied upon in view of the newly cited prior art – Nair. But some of the same references are still applied and so applicant’s arguments will be addressed where necessary.
Applicant argues (really page 9) with the teaching of Innoue and Muklashy. While the Examiner doesn’t necessarily agree with every detail here, these references are no longer relied upon so this argument is moot.
Applicant next (starting bottom of page 9) that the references don’t disclose participation in a virtual meeting. Nair discloses this: e.g., paragraph 49 (“a web conference that supports screen-sharing.”)
Applicant next (page 10-11) argues about the “dedicated button.” But this is taught by Matsubara as discussed above.
From here applicant repeats these arguments with respect to the other claims. They are no more persuasive here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that because Hidaka is a touchscreen and the user touches the screen to select it, arguably the whole screen is “a dedicated button.” But rather than argue over what does or doesn’t constitute a “keyboard” Epstein is relied upon.